                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                                  )    3:18-CR-00232 (KAD)
                                                           )
          v.                                               )
                                                           )
 LUIS PITT, JONATHAN OTERO,                                )
 PEDRO CARILLO, ANTHONY                                    )
 CARILLO, and JOSUE FRANCO                                 )    AUGUST 26, 2019

                               MEMORANDUM OF DECISION
                        RE: MOTIONS TO SEVER (ECF NOS. 115, 124, 145)

Kari A. Dooley, United States District Judge

         Pending before the Court are three motions to sever filed by defendants Luis Pitt (“Pitt”),

Pedro Carillo (“P. Carillo”), and Josue Franco (“Franco”) in this multi-defendant prosecution for

Kidnapping, in violation of 18 U.S.C. § 1201(a), and Conspiracy to Commit Kidnapping, in

violation of 18 U.S.C. § 1201(c). (ECF Nos. 115, 124, 145.) For the reasons set forth in this

decision, the Motions to Sever are DENIED.

Factual Allegations1 and Procedural History

         In brief, the Government alleges that the five defendants — Pitt, Jonathan Otero (“Otero”),

P. Carillo, Anthony Carillo (“A. Carillo”), and Franco — (collectively, the “Defendants”) are

members of the Almighty Latin King Nation (“Latin Kings”). The Defendants allegedly conspired

to kidnap, hold for ransom, and expel the alleged victim (“Victim A”)2 from the Latin Kings

because of the nature of one of his prior convictions.




          1
            The factual allegations summarized herein are taken from the Indictment and the parties’ submissions in
relation to the Motion to Sever. (ECF Nos. 1, 115, 118.)
          2
            Due to safety concerns, the Court and the parties previously agreed not to disclose the name of the alleged
victim in public filings at this time. Accordingly, when referring to the alleged victim, the Court adopts the pseudonym
used in the Indictment.
        To effectuate this plan, Franco and A. Carillo allegedly lured Victim A to Pitt’s apartment

under the pretext of smoking marijuana on January 26, 2018. Upon arriving at Pitt’s apartment,

Victim A found Pitt, Otero, and two other individuals waiting inside. After one of the individuals

left the apartment, A. Carillo began questioning Victim A concerning his criminal history while

Pitt attempted to access Victim A’s criminal history using a tablet device. Over time, the

questioning became increasingly violent, with Pitt, Otero, A. Carillo, and Franco beating Victim

A. At one point, the defendants who were present called P. Carillo, who is alleged to be the current

leader of the Latin Kings in Hartford, to discuss the matter. Sometime thereafter, P. Carillo arrived

at the apartment with other unknown males. Prior to P. Carillo’s arrival, Victim A perceived Pitt

to be in charge. After P. Carillo and the other unknown males arrived, they continued to assault

Victim A over the course of what Victim A estimates was multiple hours. The perpetrators later

instructed Victim A to call someone to obtain money in exchange for his release. These ransom

negotiations ultimately ended when Victim A persuaded his captors to let him go to his place of

employment to obtain the ransom money. Once inside, Victim A collapsed and reported the

incident to the employees, who called 911.

        On October 2, 2018, a grand jury returned an indictment charging the five defendants, in

relevant part, in Count One with Kidnapping and in Count Two with Conspiracy to Commit

Kidnapping.3 Previously, Otero and Franco moved to sever their cases because Pitt gave a post-

arrest statement to law enforcement in which he admitted to seeing Victim A at his apartment with

some of the Defendants on January 26, 2018. On March 20, 2019, the Court denied the motions

without prejudice because the Government represented that it did not intend to use Pitt’s statements

in its case-in-chief.


        3
        On July 8, 2019, Counts Three and Four of the Indictment were dismissed upon motion from the
Government.


                                                 2
       On May 3, 2019, Otero filed a pro se motion seeking to dismiss his court appointed counsel

and represent himself. After a Faretta hearing,4 the Court provided Otero with additional time to

consider whether he wished to proceed pro se or receive substitute counsel. On May 13, 2019,

Otero reiterated, via motion, his desire to proceed pro se. After another Faretta hearing, the Court

granted the motion to proceed pro se and appointed new standby counsel. Since then, Otero has

filed several discovery-related motions, a motion to disqualify the undersigned, which was denied,

and a motion to dismiss the Indictment, which remains pending. These latter two motions derive

from a purported speedy trial violation in connection with the scheduling of trial.

       On July 28, 2019 and August 5, 2019, respectively, Pitt and P. Carillo moved to sever their

trials from their co-defendants. On August 12, 2019, P. Carillo further moved to continue the trial

date based on a scheduling conflict that has arisen for his defense counsel. The Court denied the

motion to continue without prejudice at a status conference on August 20, 2019. On August 23,

2019, Franco filed a motion joining in P. Carillo’s motion to sever.

Legal Standard

       Rule 14 of the Federal Rules of Criminal Procedure permits severance of properly joined

defendants, at the discretion of the trial court, to avoid prejudice to a defendant or the government.

Fed. R. Crim. P. 14(a). Nevertheless, there is a strong and well-settled preference that defendants

who are indicted together should be tried together. Zafiro v. United States, 506 U.S. 534, 537

(1993); United States v. Feyrer, 333 F.3d 110, 114 (2d Cir. 2003); see also Richardson v. Marsh,

481 U.S. 200, 209 (1987) (“Joint trials play a vital role in the criminal justice system”). “This

preference is particularly strong where . . . the defendants are alleged to have participated in a

common plan or scheme.” United States v. Salameh, 152 F.3d 88, 115 (2d Cir. 1998); see also



       4
           Faretta v. California, 422 U.S. 806 (1975).


                                                         3
United States v. Cardascia, 951 F.2d 474, 482 (2d Cir. 1991). As the Supreme Court has

explained:

               It would impair both the efficiency and the fairness of the criminal
               justice system to require . . . that prosecutors bring separate
               proceedings, presenting the same evidence again and again,
               requiring victims and witnesses to repeat the inconvenience (and
               sometimes trauma) of testifying, and randomly favoring the last-
               tried defendants who have the advantage of knowing the
               prosecution’s case beforehand. . . . Even apart from these tactical
               considerations, joint trials generally serve the interests of justice by
               avoiding the scandal and inequity of inconsistent verdicts.

Richardson, 481 U.S. at 210.

       A defendant claiming prejudice by joinder must demonstrate prejudice that is “sufficiently

severe [as] to outweigh the judicial economy that would be realized by avoiding lengthy multiple

trials.” United States v. Lanza, 790 F.2d 1015, 1019 (2d Cir. 1986) (quoting United States v.

Panza, 750 F.2d 1141, 1149 (2d Cir. 1984)). District courts have wide discretion in deciding

whether to sever trials, and a defendant seeking review of denial of severance under Rule 14 bears

an “extremely difficult burden.” United States v. Casamento, 887 F.2d 1141, 1149–50 (2d Cir.

1989) (internal quotation marks omitted).

Discussion

       In his motion to sever, Pitt argues that severance is warranted because: (1) his defense is

likely to be antagonistic to that of his co-defendants; (2) it would be unfair to try his case with

Otero who is proceeding pro se; and (3) a joint trial creates a risk of “spillover” prejudice. P.

Carillo and Franco similarly contend that a joint trial with the self-represented Otero will be

unfairly prejudicial.   The Government objects to any severance and seeks to have all five

defendants tried together.

       As noted, the moving defendants each contend that a joint trial with Otero, who lacks any

formal legal training or education, will be unfairly prejudicial. They raise the possibility that Otero


                                                  4
might ask a question that is objectionable, adopt a trial strategy that is unfavorable, or refuse to

cooperate in developing a joint defense strategy. P. Carillo and Franco further express their

concern that Otero may seem “unhinged” at trial and thereby prejudice them through his “shocking

courtroom behavior.” (P. Carillo’s Mem. at 3, ECF No. 124.) P. Carillo also asserts that “Otero’s

potentially strident position on scheduling may force a highly inconvenient schedule on [him].”

(Id. at 3.)

        This Court is aware that pro se litigants are often at a distinct and severe disadvantage

during a trial. But “[t]he mere fact that a codefendant is proceeding pro se is not in itself a ground

for severance.” United States v. Tracy, 12 F.3d 1186, 1194 (2d. Cir. 1993). In United States v.

Sacco, 563 F.2d 552 (1977), the Second Circuit Court of Appeals recognized that precautionary

steps could be successfully undertaken before and during trial to mitigate the potential prejudice

that flows from having a pro se co-defendant. Id. at 556–57. For example, the Second Circuit

noted with approval that the trial court in Sacco had appointed standby counsel, held Sacco to the

same standards as an attorney, and provided appropriate instructions to the jury concerning Sacco’s

pro se status throughout trial. Id. The court also proposed additional instructions that trial courts

could consider giving to juries and self-represented defendants if confronted with this situation in

the future. Id. at 557.

        Here, the Court is not persuaded that severance is necessary to mitigate the potential

prejudice that might flow from Otero’s pro se status. Although Otero’s lack of legal training does

present unique challenges, the Court has admonished Otero, and will continue to admonish him,

that he will be held to the same standards as an attorney. Otero in turn has represented that he

obtained legal texts to assist him in his defense to include the Federal Rules of Evidence. The

Court has also appointed standby counsel to assist Otero, and Otero appears to the Court to be




                                                  5
working cooperatively with standby counsel. The other defendants in this case are also represented

by very experienced defense counsel, who can serve as examples to Otero of how to conduct

himself during trial. And should Otero’s questions or conduct be objectionable, counsel for the

Government or the co-defendants are free to object and the Court can and will take appropriate

action, including but not limited to providing curative instructions to the jury. See Sacco, 563 F.2d

at 556–57.

         Further, the Court observes that Otero has appeared on his own behalf before the Court on

multiple occasions, and he has not given the Court any reason to believe he is incapable of, or

unwilling to, conduct himself in an appropriate manner at trial. Otero has not once seemed

“unhinged.” (P. Carillo’s Mem. at 3.) His courtroom behavior has, at all times, been entirely

appropriate and certainly does not portend “shocking courtroom behavior,” as feared by the

moving defendants.5 (Id.)

         Lastly, P. Carillo raises a potential scheduling conflict as a basis for severance. For the

reasons stated on the record at the status conference on August 20, 2019, the Court’s unwillingness

to move the current trial date is not because of any position advanced by Otero. The parties have

had a firm jury selection date of October 1, 2019 since February 7, 2019. Having said that, the

Court has allowed counsel for P. Carillo to raise anew his motion for a continuance if events unfold




         5
           Although not expected, should Otero’s behavior become overly disorderly or disruptive, the Court can, if
necessary, order Otero removed from the courtroom and appoint standby counsel to represent him. See Faretta v.
California, 422 U.S. 806, 834 n.46 (1975) (“the trial judge may terminate self-representation by a defendant who
deliberately engages in serious and obstructionist misconduct”); Illinois v. Allen, 397 U.S. 337, 343 (1970) (“a
defendant can lose his right to be present at trial if, after he has been warned by the judge that he will be removed if
he continues his disruptive behavior, he nevertheless insists on conducting himself in a manner so disorderly,
disruptive, and disrespectful of the court that his trial cannot be carried on with him in the courtroom”); see also Sacco,
563 F.2d at 557 (recommending that trial courts instruct pro se defendants in multi-defendant trials that “if [the self-
represented defendant] fails to obey or willfully engages in obstructionist misconduct, his self-representation may be
terminated”).


                                                            6
which he believes warrant such relief. As the Court indicated, such a continuance would only be

accomplished by severing P. Carillo from the remaining defendants.

       In sum, Pitt, P. Carillo, and Franco’s generalized concerns about Otero’s trial conduct are

too speculative to overcome the strong preference for joinder. Many of the types of trial-related

risks identified by the moving defendants — that Otero might ask a question that is objectionable,

adopt a trial strategy that is unfavorable, or refuse to cooperate in developing a joint defense

strategy — are inherent in all multi-defendant trials, regardless of whether co-defendants are

represented by counsel or are proceeding pro se and, therefore, do not themselves provide a basis

for severance. And, the Court will take all appropriate steps to mitigate any prejudice that might

flow from Otero’s pro se status, including providing appropriate instructions at the beginning and

close of trial to both the jury and Otero. See Sacco, 563 F.2d at 556–57.

       Pitt next contends that severance is warranted because he and his co-defendants are likely

to present mutually antagonistic defenses.6 The existence of antagonistic defenses is not a per se

basis for severance. Cardascia, 951 F.2d at 484. A defendant must show that the defenses

“conflict to the point of being so irreconcilable as to be mutually exclusive.” Id. “It is [also] not

enough to demonstrate that separate trials would have increased the chances of the appellant’s

acquittal . . . the defendant must instead show prejudice so severe that his conviction constituted a

miscarriage of justice” and that the denial of the motion to sever “amounted to a denial of a

constitutionally fair” trial. United States v. Scott, 637 Fed. Appx. 10, 13 (2d. Cir. 2015) (summary

order) (alternations omitted; internal quotation marks omitted) (quoting United States v. Spinelli,

352 F.3d 48, 54–55 (2d Cir. 2003)). To meet this heavy burden, “the defendant must make a

factual demonstration that acceptance of one party’s defense would tend to preclude the acquittal



       6
           P. Carillo and Franco do not appear to join in Pitt’s remaining arguments.


                                                          7
of the other.” Salameh, 152 F.3d at 116 (alterations omitted; internal quotation marks). Or the

defendant must show that “the essence of the defenses prevails to such a degree — even without

being mutually exclusive — that the jury unjustifiably infers that the conflict [in defenses] alone

indicated that both defendants were guilty.” Cardascia, 951 F.2d at 484 (emphasis in original);

see also United States v. Berkowitz, 662 F.2d 1127, 1134 (5th Cir. 1981) (“Where two defendants

present defenses that are antagonistic at their core, a substantial possibility exists that the jury will

unjustifiably infer that this conflict alone demonstrates that both are guilty. If the essence of one

defendant’s defense is contradicted by a co-defendant’s defense, then the latter defense can be said

to ‘preempt’ the former.” [citations omitted; internal quotation marks omitted]).

        Here, Pitt has not met his burden. Pitt first asserts that his defense will be antagonistic with

his co-defendants because he, unlike them, gave a statement to law enforcement that he was present

at his apartment on January 26, 2018. Thus, he argues, his co-defendants “are free to argue that

they were never even present in the apartment when the alleged incident occurred,” while he is

not. (Pitt.’s Mem. at 5, ECF No. 116-1.) “However, it is well established that ‘differing levels of

culpability and proof are inevitable in any multi-defendant trial and, standing alone, are insufficient

grounds for separate trials.’”7 United States v. Chang An-Lo, 851 F.2d 547, 557 (2d Cir. 1988)

(quoting United States v. Carson, 702 F.2d 351, 366–67 (2d Cir. 1983)); see also United States v.

Locascio, 6 F.3d 924, 947 (2d Cir. 1993) (“this Court has repeatedly recognized that joint trials

involving defendants who are only marginally involved alongside those heavily involved are

constitutionally permissible”). Pitt also opines that his and his co-defendants’ defenses will

become antagonistic should they resort to “pointing their respective fingers at each other, thereby



        7
           It is unclear whether Pitt’s argument is premised on the Government’s use of his statement in its case-in-
chief. To the extent that it is, such an argument is unavailing because the Government has twice represented that it
does not intend to use Pitt’s statements in its case-in-chief.


                                                         8
diminishing the collective credibility of each other.” (Pitt.’s Mem. at 5.) Aside from being wholly

speculative, “[t]he mere fact that codefendants seek to place the blame on each other is not the sort

of antagonism that requires a severance.” United States v. Villegas, 899 F.2d 1324, 1346 (2d Cir.

1990); see Casamento, 887 F.2d at 1154 (“Mere ‘fingerpointing’ does not require severance.”

[internal quotation marks omitted]).

       Lastly, Pitt asserts that, “at a joint trial with 5 defendants, there is also a substantial risk

that the jury will confuse and fail to separate what evidence applies to which defendant.” (Pitt’s

Mem. at 6.) Although the risk of “spillover” prejudice between co-defendants can be a basis for

severance, “[a] defendant raising a claim of prejudicial spillover bears an extremely heavy

burden,” particularly where there is a conspiracy charged. United States v. Friedman, 854 F.2d

535, 563 (2d Cir. 1988). The “typical spillover claim is that evidence admissible against only one

defendant is prejudicial to all defendants” and that individual or separate trials would avoid that

prejudice. United States v. DiNome, 954 F.2d 839, 843 (2d Cir. 1992). Once a defendant is

charged as a member of a conspiracy, however, “all the evidence admitted to prove that conspiracy,

even evidence relating to acts committed by co-defendants, is admissible against the defendant.”

Salameh, 152 F.3d at 111; e.g., Friedman, 854 F.2d at 563 (holding that defendant did not suffer

prejudicial spillover because “most of the evidence of which he complains would have been

admissible against him in a separate trial as acts of co-conspirators in the furtherance of a

conspiracy”).

       Here, Pitt has not identified any particular evidence which he claims would be admissible

against one or some of the defendants but not against him. Indeed, the Defendants are accused of

conspiring to kidnap Victim A and then acting in concert to accomplish the kidnapping. As such,

any evidence that is admissible against one defendant would likely be admissible in a separate trial




                                                  9
against the others. If, during the trial, evidence is identified as being admissible only against one

or more of the defendants, but not against all, the Court will give an appropriate limiting

instruction.

        “Rule 14 does not require severance even if prejudice is shown; rather, it leaves the

tailoring of the relief to be granted, if any, to the district court’s sound discretion.” Zafiro v. United

States, 506 U.S. 534, 538–39 (1993). Pitt, P. Carillo, and Franco have not overcome the strong

preference for joinder. Moreover, the Court is confident that less drastic measures than severance,

such as limiting instructions, will suffice to cure any risk of prejudice that might flow from a joint

trial. See id. at 539 (“less drastic measures [than severance], such as limiting instructions, often

will suffice to cure any risk of prejudice”). Accordingly, the motions to sever are denied.

Conclusion

        For the reasons set forth in this decision, Pitt’s Motion to Sever (ECF No. 115), P. Carillo’s

Motion to Sever (ECF No. 124), and Franco’s Motion to Sever (ECF No. 145) are DENIED.

        SO ORDERED at Bridgeport, Connecticut, this 26th day of August 2019.


                                                 /s/ Kari A. Dooley
                                                KARI A. DOOLEY
                                                UNITED STATES DISTRICT JUDGE




                                                   10
